STEAGALL, Justice.
This is the second time Evelyn Lewis has taken an appeal to this Court in this case. Following the dismissal of her appeal in Lewis v. Providence Hospital, 483 So.2d 398 (Ala.1986), Ms. Lewis filed a pro se “motion for rehearing” in the trial court on February 24, 1986. Ms. Lewis’s motion requested the trial court to reconsider its order dismissing her complaint, for the reason that the motion to dismiss had been agreed to by her attorney without her consent or knowledge. Ms. Lewis appeals from the denial of her motion.
We consider Ms. Lewis’s motion as a motion made pursuant to Rule 60(b), A.R. Civ.P., for relief from the final judgment of the trial court. The facts alleged by Ms. Lewis are not sufficient to support a Rule 60(b) motion. Further, it would appear that Ms. Lewis seeks relief due to “mistake, inadvertence, surprise, or excusable neglect.” Relief based on these grounds comes within Rule 60(b)(1), and must be sought no more than four months after the final judgment was entered. Ms. Lewis’s motion was not brought within four months.
For these reasons, we find that the trial court properly denied Ms. Lewis’s motion.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES and ADAMS, JJ., concur.